Name: Commission Regulation (EC) No 614/2004 of 30 March 2004 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: communications;  electronics and electrical engineering;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0614Commission Regulation (EC) No 614/2004 of 30 March 2004 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 098 , 02/04/2004 P. 0004 - 0007Commission Regulation (EC) No 614/2004of 30 March 2004concerning the classification of certain goods in the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), and in particular Article 9(1)(a) thereof,Whereas:(1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation.(2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods.(3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3.(4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(2).(5) The Customs Code Committee has not delivered an opinion within the time limit set by its chairman as regards product No 2 in the annexed table.(6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee as regards products Nos 1, 3, 4, 5, 6 and 7 in the annexed table,HAS ADOPTED THIS REGULATION:Article 1The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2.Article 2Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months pursuant to Article 12(6) of Regulation (EEC) No 2913/92.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2004.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1; Regulation as last amended by Commission Regulation (EC) No 2344/2003 (OJ L 346, 31.12.2003, p. 38).(2) OJ L 302, 19.10.1992, p. 1; Regulation as last amended by the Act of Accession of 2003.ANNEX>TABLE>>PIC FILE= "L_2004098EN.000701.TIF">